Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 05/25/2022 have been entered. Claims 1 and 3-20 are pending in the application, claim 2 is canceled. The 112(b) rejections are withdrawn in view of the arguments and amendment.
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments concerning Johns’ and Elmer’s teachings and amended claim 1, Johns teaches a controller which controls the dump valves based on the weight of sand in the scale, Elmer teaches monitoring dump valve condition and the presence of leaking dump valves by measuring an increase in material beyond the dump valves when closed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that increased sand in the container without blowdown would indicate a leak, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments concerning claim 19, see modified rejection including Elmer.

Claim Interpretation
Claims 5 and 8 recite the tolling blowdown operations. Tolling/tolled are interpreted in light of the instant specification to include a delay, pause, or other operation before blowdown, including shutdown, bypass, or alarm, or equivalents thereof (see instant specification [0052, 0075], e.g. delayed).
Claim 20 recites the limitation attempting to mitigate the leak in the at least one of the one or more valves by modulating the one or more valves, this is interpreted to include opening or closing one or more valves, or equivalents thereof.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: blowdown unit(s) in claims 1, 3, 5, 6, 11, 13, 14, 17, 19, and 20, interpreted to include at least one valve.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662). 
With respect to claim 1, Johns teaches a method for operating a sand separation system, comprising: separating sand from a fluid using a separator, in fluid communication with a well, wherein the separator temporarily stores the sand therein; signaling, from a control unit to a blowdown unit (at least one outlet valve), for the blowdown unit to blowdown the separator ([0006]); opening one or more blowdown valves of the blowdown unit coupled to the separator in response to the signaling, so as to blowdown the separator ([0006-0008] computing device opens the at least one outlet valve to release sand into a collection container); receiving the sand from the separator into a sand disposal unit (collection container), wherein the sand passes through the one or more blowdown valves that are opened (at least one outlet valve, Fig. 1); measuring a weight of at least some of the sand that was separated in the separator using a load cell of the separator ([0086], mass sensor 344 of the frac sand separator may include but is not limited to a load cell), a load cell of the sand disposal unit ([0051, 0078], mass sensors 272, 354 of a sand disposal unit may include but are not limited to a load cell), or both; and determining a blowdown interval for subsequent blowdown operations of the separator based in part on the weight of the sand ([0063, 0094-0102]). 
Applicant amended to require the limitations from now canceled claim 2, monitoring a level of the sand in the sand disposal unit; determining that the level of the sand in the sand disposal unit is increasing when blowdown unit has not been signaled to blowdown; and determining that the blowdown unit is leaking in response to determining that the level of the sand in the sand disposal unit is increasing when the blowdown unit has not been signaled to blowdown.
Johns further teaches monitoring a level of the sand in the sand disposal unit (the controller records the weights measured by the scale, [0069, 0103]), and the processor controls valves, pressure drop, and sand discharge ([0070, 0082]), and is connected to the scale ([0060, 0103-0104]), however, Johns is silent on the controller configured to determine that the level of the sand in the sand disposal unit is increasing when blowdown unit has not been signaled to blowdown; and determining that the blowdown unit is leaking in response to determining that the level of the sand in the sand disposal unit is increasing when the blowdown unit has not been signaled to blowdown. 
Elmer teaches control of a separator after a well head (abstract), and a technique for monitoring dump valve condition relates to monitoring for the presence of material flowing through dump cycles, where if the separator measures material when the separator is not in use a leak is detected ([0169]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that increased sand in the container without blowdown would indicate a leak, as illustrated by Elmer.
With respect to claim 3, the method of claim 1, is taught above. Johns teaches the controller records the weights measured by the scale ([0069, 0103]), the computing device is connected to outlet valves, level sensors, choke valve, pressure sensors, mass sensors, particulate sensors, and/or the scale. determining that the level of the sand in the sand disposal unit has reached a predetermined threshold (the processor is configured empty the sand separator when a predetermined maximum level or mass is reached ([0064, 0095]), to automatically control the pressure and/or rate of discharge of the sand by controlling the position of the choke valve, one of the valves is a redundant valve in the open position during operation and is only closed upon a failure, fault, and/or the like within the system [0057, 0081], a shutdown valve) and in response to the sand in the sand disposal unit reaching the predetermined threshold, stopping the separator from being blown down by signaling to the blowdown unit to close a shutdown valve. 
With respect to claim 4, the method of claim 1 is taught above. Johns teaches controlling outlet valves based on input from mass sensors (including a scale at the container), pressure, level, and amount of particulate matter detected in the outlet ([0063, 0091-0102], selecting a blowdown duration between opening the one or more blowdown valves and closing the one or more blowdown valves based at least in part on an amount of sand received into the sand disposal unit during a blowdown). 
With respect to claim 9, the method of claim 1 is taught above. Johns teaches particulate matter from the outlet enters the scale, measuring the weight of the sand, which separates the particulate matter from any water for example by filtration, or the like, and any type or structure, geometry, may be used to retain the particulate matter ([0050]), configured to measure the weight of the sand as the sand is received in the sand disposal unit; and an open-air tank, wherein fluid drains into the tank, and wherein the sand is periodically emptied into the open-air tank ([0050-0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a basket as the filter of the scale, as Johns describes a filter of any type or structure, geometry, device, and/or the like maybe used, such as, but not limited to, a flat, round, half cylinder, v-bottom, bird/bath vortex, which would include a basket.
With respect to claim 10, the method of claim 1 is taught above.  Johns teaches measuring the sand comprises measuring a weight of the sand contained in the separator using a load cell positioned in the separator ([0086], mass sensor 344 of the frac sand separator may include but is not limited to a load cell).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662), in view of McAffee (US PG Pub 2013/0228526).
With respect to claim 5, the method of claim 1 is taught above. Johns teaches particulate sensors in the outlet which can comprise erosion sensors ([0087] which would provide a feedback signal indicating a malfunction or leak), and an emergency shutdown valve (one or more of the outlet valves is redundant and held in the open position during operation and is closed upon failure, fault, and/or like within the system ([0057, 0081], closing of the valve would constitute tolling blowdown), receiving a feedback signal from the blowdown unit, wherein the feedback signal represents that at least one of the one or more blowdown valves of the blowdown unit is malfunctioning; in response to receiving the feedback signal: tolling one or more scheduled blowdown operations (one or more of the valves is closed upon failure, fault, and/or the like, tolling). While Johns does not explicitly teach attempting to correct operation of the at least one of the one or more blowdown valves that is malfunctioning while the one or more scheduled blowdown operations are tolled, Johns teaches opening and closing the outlet valves as typical usage of the system. McAfee teaches a method and apparatus to allow high pressure pumping a fluid mixture of solid and/or abrasive particles with a liquid, and separating the fluid mixture, an embodiment includes timely cycling to flush valves to displace erosive solid and/or abrasive material (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flushing or attempt to correct the operation, to allow displacement of solids as described by McAffee into Johns’ sand separation system in order to allow for proper valve sealing, which extends the life of valves and improves efficiency. 
With respect to claim 6, the method of claim 5 is taught above. Johns teaches a sand separator and at least one outlet valve ([0006], Figs. 2 and 3), one or more pressure sensors in communication with a controller and a pressure sensor between the outlet valves (Figs. 2 and 3, [0058, 0069, 0084]) the feedback signal is generated by a pressure transducer, wherein the one or more blowdown valves of the blowdown unit comprise a first valve and a second valve that is downstream from the first valve, and wherein the pressure transducer is configured to measure a pressure between the first and second valves. 
With respect to claim 8, the method of claim 6 is taught above. Johns teaches a method for operating a sand separation system ([0006]), a controller to automatically control the pressure and/or rate of discharge of the sand, one of the valves is a redundant valve in the open position during operation and is only closed upon a failure, fault, and/or the like within the system ([0057, 0081] a shutdown valve and shutting down an operation of a separator), the controller automatically empties the separator based on a predetermined time, or a variable time depending on parameters, including pressure drop ([0063-0064, 0094-0105]). See 112(b) rejections above pertaining to determining that a maximum tolling time has been reached for the one or more scheduled blowdown operations; and in response to determining that the maximum tolling time has been reached.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662), in view of McAffee (US PG Pub 2013/0228526), in view of Malone (US PG Pub 2021/0252431).
With respect to claim 7, the method of claim 6 is taught above. The combination of Johns and McAffee teaches attempting to correct operation of the one or more valves as discussed above. Johns and McAffee are silent on particular sequences of valve opening and closing of the valves. Malone teaches sand separation from a wellbore, and selected opening and closing of the valves can be used to protect a particular valve from the corrosive effects of the sane and pressure depending on the design and condition of each valve ([0043]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively open a first or second valve based on the condition and design of the valves, opening the first valve; then opening the second valve; then closing the first valve; and then closing the second valve to protect the first valve.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662) and Carlson (US PG Pub 2021/0077923). 
With respect to claim 11, Johns teaches a method for operating a sand separation system, comprising: separating sand from a fluid using a separator, in fluid communication with a well, wherein the separator temporarily stores the sand therein; signaling, from a control unit to a blowdown unit (at least one outlet valve), for the blowdown unit to blowdown the separator ([0006]); opening one or more blowdown valves of the blowdown unit coupled to the separator in response to the signaling, so as to blowdown the separator ([0006-0008] computing device opens the at least one outlet valve to release sand into a collection container); receiving the sand from the separator into a sand disposal unit (collection container), wherein the sand passes through the one or more blowdown valves that are opened (at least one outlet valve, Fig. 1); measuring a weight of at least some of the sand that was separated in the separator using a load cell of the separator ([0086], mass sensor 344 of the frac sand separator may include but is not limited to a load cell), a load cell of the sand disposal unit ([0051, 0078], mass sensors 272, 354 of a sand disposal unit may include but are not limited to a load cell), or both; and determining a blowdown interval for subsequent blowdown operations of the separator based in part on the weight of the sand ([0063, 0094-0102]). 
Applicant amended to require the control system configured to determine that the blowdown unit is leaking in response to determining that a level of the sand in the sand disposal unit is increasing when the control system has not signaled the blowdown unit to blowdown.
Johns further teaches monitoring a level of the sand in the sand disposal unit (the controller records the weights measured by the scale, [0069, 0103]), and the processor controls valves, pressure drop, and sand discharge ([0070, 0082]), and is connected to the scale ([0060, 0103-0104]), however, Johns is silent on the controller configured to determine that the level of the sand in the sand disposal unit is increasing when blowdown unit has not been signaled to blowdown. 
Elmer teaches control of a separator after a well head (abstract), and a technique for monitoring dump valve condition relates to monitoring for the presence of material flowing through dump cycles, where if the separator measures material when the separator is not in use a leak is detected ([0169]). 
Carlson teaches automated sand separation with sand separators connected to a well and dumping vessel, and a programmable controller configured to measure the amount of sand in the dumping vessel (abstract), and check for leaks ([0050]), the controller configured to track parameters including sand production (weights and volumes of sand dumped), pressures, valve positions, used to optimize understanding of wear or erosion ([0020]), and valve failure alarms ([0063-0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that increased sand in the container without blowdown would indicate a leak, as illustrated by Elmer, and to include leak detection into the automatic control of the sand separator as described by Carlson into Johns’ taught system in order to optimize sand strategy and allow for adjustment to reduce valve wear and replacement (Carlson [0020]).
 With respect to claim 12, the system of claim 11 is taught above. Johns teaches particulate matter from the outlet enters the scale, measuring the weight of the sand, which separates the particulate matter from any water for example by filtration, or the like, and any type or structure, geometry, may be used to retain the particulate matter ([0050]), configured to measure the weight of the sand as the sand is received in the sand disposal unit; and an open-air tank, wherein fluid drains into the tank, and wherein the sand is periodically emptied into the open-air tank ([0050-0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a basket as the filter of the scale, as Johns describes a filter of any type or structure, geometry, device, and/or the like maybe used, such as, but not limited to, a flat, round, half cylinder, v-bottom, bird/bath vortex, which would include a basket. 
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662) and Carlson (US PG Pub 2021/0077923), in view of Gilmore (US PG Pub 2014/0345727).
 With respect to claim 13, the sand separation system of claim 11 is taught above. Johns teaches opening and closing the outlet valves, and the outlet valves comprise first and second valves as discussed above wherein the blowdown valve assembly comprises a first valve and a second valve, the first and second valves being in series, the first valve being downstream from the separator, and the second valve being downstream from the first valve, wherein, to initiate the blowdown operation, the blowdown unit is configured to open and close the valves. However, Johns is silent on a sequence of opening and closing the valves. 
Gilmore teaches an automated sand dump system which removes sand form an well system (abstract, [0002]), with first and second valves (Figure 1, valves 4, 5, 6, 7 and 8), pressure transducers determine integrity of the valves by monitoring pressure during and after valves are closed, alarm condition occurs if expected pressure/pressure drop is not detected, which ensures integrity of the valve and valve seals [0014-0016], and opening a second valve (valve 7), then opening a first valve (valve 6) ([0014-0017]), configured to open the second valve and then to open the first valve. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilmore’s valve sequence into Johns’ taught system as according to Gilmore, the programmable output to the valves provides optimized operation of the dump system ([0011]).  
With respect to claim 15, the sand separation system of claim 13, is taught above. Johns teaches one of the valves is a redundant valve in the open position during operation and is only closed upon a failure, fault, and/or the like within the system [0057, 0081]); Gilmore teaches under alarm conditions the controller can trigger an additional valve (not shown), attached in to the outlet of the sand trap, to direct flow to another system until an investigation of the alarm condition can be provided ([0014-0017]) wherein the blowdown valve assembly further comprises a shutdown valve that is positioned in series with the first and second valves, upstream of the first valve, and downstream of the separator, wherein the shutdown valve is actuatable between an open position in which fluid pressure from the separator communicates with the first valve, and a closed position in which the shutdown valve blocks pressure from the separator from reaching the first valve. 
With respect to claim 16. The sand separation system of claim 13, Johns teaches a shutdown valve (one of the valves is a redundant valve in the open position during operation and is only closed upon a failure, fault, and/or the like within the system [0057, 0081]); Gilmore teaches an additional valve (not shown), attached in to the outlet of the sand trap, to direct flow to another system until an investigation of the alarm condition can be provided ([0014-0017]), a bypass valve  further comprising a bypass valve in parallel with the shutdown valve and the first and second valves. The use of bypass and shutdown valves are known in the art and the particular arrangement of valves would be a matter of obvious engineering choice, such that the bypass valve would be in parallel with the shutdown valve and the first and second valves.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662) and Carlson (US PG Pub 2021/0077923), in view of Gilmore (US PG Pub 2014/0345727), in view of Malone (US PG Pub 2021/0252431).
With respect to claim 14, the sand separation system of claim 13 is taught above. Johns teaches one or more choke valves connected between the particle outlet if of the sand separator and the collection container, for controlling the pressure and rate of discharge of the particulate matter from the outlet, for example a choke valve may reduce the pressure of the particulate matter exiting the sand separator, may include a digital actuator, and the system may include any number of choke valves ([0058-0059]), choke valve positioned upstream from the first valve, wherein the choke valve has a reduced cross-sectional flowpath area in comparison to a flow line connecting the choke valve with the first and second valves. However, Johns is silent on a sequence of opening and closing the valves.
Malone teaches sand separation from a wellbore, and valves may be opened sequentially, such that a first sand valve is opened before a second sand valve allowing the first sand outlet control valve  to be protected from most of the erosive effects caused by the flow of sand due to pressure trapped between valves, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a controller configured to open the choke valve prior to opening the first valve, to protect the first valve. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662) and Carlson (US PG Pub 2021/0077923), in view of Gilmore (US PG Pub 2014/0345727), in view of Johns (US PG Pub 2017/0191350)
With respect to claim 17, the sand separation system of claim 16 is taught above. Johns teaches one or more pressure sensors ([0058]), a first pressure transducer positioned upstream of the shutdown valve and configured to measure a pressure at an inlet of the blowdown unit (a pressure sensor between the outlets of the separator and the outlet valves), and a second pressure transducer positioned downstream of the second valve and configured to measure a pressure at an outlet of the blowdown unit, and a third pressure transducer configured to measure a pressure between the first and second valves (a pressure sensor between the outlet valves), and may include any number of pressure sensors ([0084]). Alternatively, Johns 2017 teaches a method and system for controlling wellbore fluids (abstract), fluid flow must be monitored and/or controlled to prevent, or at least minimize erosion, washout, or rupture of valves etc. ([0005]), comprising a separator 70 (Fig. 5, [0144], separator 70 may be a sand separator positioned downstream of the wellhead 12 and upstream of choke valve 54), and system 52 which comprises valves 54, 58, 62, and 66, and pressure sensors 88, 90, 92, 94, 96, 98, valves 54, 66; valves and pressure sensors in communication with controller 28 in control box 30 (Fig. 5, [0139]), pressure sensors between first and second valves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pressure sensors in various positions as described by Johns into the taught combination as according to Johns automatic control of the valves using data from the pressure sensors can prevent or minimize the risk of erosion, washout, and/or rupture of components including valves, and the data can be used for predictive analytics related to erosion and plugging ([0005, 0153-0156]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662) and Carlson (US PG Pub 2021/0077923), in view of Welborn (US 6,672,335).
With respect to claim 18, the sand separation system of claim 11 is taught above. Johns teaches outlet valves are actuated by any type of actuator such as, but not limited to, a hydraulic actuator, an electronic actuator, a pneumatic actuator, and/or the like [0057, 0059, 0081, 0083]), a pressurized fluid source, wherein the blow down unit comprises an accumulator tank in communication with the pressurized fluid source, and wherein the blowdown valve assembly is actuatable via one or more valves that control application of pressurized fluid from the accumulator tank to the blowdown valve assembly. While Johns does not explicitly teach the use of an accumulator tank, the source of a pressurized fluid tank for pneumatic or hydraulic control is known the art, see Welborn (Welborn teaches an automated dump sand separator control system, abstract, with pressurized air supply 26, which can be a pressurized vessel, and air compressor, or any device that can supply pressurized air, col 4 lines 57-67).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662) and Carlson (US PG Pub 2021/0077923), in view of Malone (US PG Pub 2021/0252431).
With respect to claim 19, Johns teaches a method for operating a sand separation system, comprising: separating sand from a fluid using a separator, in fluid communication with a well, wherein the separator temporarily stores the sand therein; signaling, from a control unit to a blowdown unit (at least one outlet valve), for the blowdown unit to blowdown the separator ([0006]); opening one or more blowdown valves of the blowdown unit coupled to the separator in response to the signaling, so as to blowdown the separator ([0006-0008] computing device opens the at least one outlet valve to release sand into a collection container); receiving the sand from the separator into a sand disposal unit (collection container), wherein the sand passes through the one or more blowdown valves that are opened (at least one outlet valve, Fig. 1); measuring a weight of at least some of the sand that was separated in the separator using a load cell of the separator ([0086], mass sensor 344 of the frac sand separator may include but is not limited to a load cell), measuring a level of sand stored in the sand disposal unit (level sensor 230), [0079]), or both; and determining a blowdown interval for subsequent blowdown operations of the separator based in part on the weight or level ([0063, 0094-0102]). However, Johns is silent on. 
Carlson teaches the sand handling system has one to three sand separators (abstract), a plurality of separators each in fluid communication with one or more wells.
Alternatively, Malone teaches particulate/sand separation from a well ([0001-0002]), and since multiple wells are often located on a single well pad, multiple sand separators may be present (generally one separator per well), that typically dump sand into a single sand dump vessel, ([0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of separators as according to Malone, multiple wells are often located on a single pad and one separator per well is typical.
Applicant amended to require monitoring a level of the sand in the sand disposal unit; determining that the level of the sand in the sand disposal unit is increasing when none of the blowdown units have been signaled to blowdown; and determining that at least one of the blowdown units is leaking in response to determining that the level of the sand in the sand disposal unit is increasing when the blowdown units have not been signaled to blowdown.
Johns further teaches monitoring a level of the sand in the sand disposal unit (the controller records the weights measured by the scale, [0069, 0103]), and the processor controls valves, pressure drop, and sand discharge ([0070, 0082]), and is connected to the scale ([0060, 0103-0104]), however, Johns is silent on the controller configured to determine that the level of the sand in the sand disposal unit is increasing when blowdown unit has not been signaled to blowdown; and determining that the blowdown unit is leaking in response to determining that the level of the sand in the sand disposal unit is increasing when the blowdown unit has not been signaled to blowdown. 
Elmer teaches control of a separator after a well head (abstract), and a technique for monitoring dump valve condition relates to monitoring for the presence of material flowing through dump cycles, where if the separator measures material when the separator is not in use a leak is detected ([0169]). 
Carlson teaches automated sand separation with sand separators connected to a well and dumping vessel, and a programmable controller configured to measure the amount of sand in the dumping vessel (abstract), and check for leaks ([0050]), the controller configured to track parameters including sand production (weights and volumes of sand dumped), pressures, valve positions, used to optimize understanding of wear or erosion ([0020]), and valve failure alarms ([0063-0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that increased sand in the container without blowdown would indicate a leak, as illustrated by Elmer, and to include leak detection of the sand separator as described by Carlson into Johns’ taught system in order to optimize sand strategy and allow for adjustment to reduce valve wear and replacement (Carlson [0020]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johns (US PG Pub 2021/0363029), in view of Elmer (US PG Pub 2019/0211662) and Carlson (US PG Pub 2021/0077923), in view of Malone (US PG Pub 2021/0252431), in view of Gilmore, Elmer, and McAfee.
With respect to claim 20, the sand separation system of claim 19 is taught above. Johns teaches particulate sensors in the outlet which can comprise erosion sensors, and pressure sensors which monitor pressure drop ([0087, 0104], which would provide a feedback signal indicating a malfunction and would provide indication of a leak), an emergency shutdown valve (one or more of the outlet valves is redundant and held in the open position during operation and is closed upon failure, fault, and/or like within the system ([0057, 0081), the controller records the weights measured by the scale ([0069, 0103]), controlling the sand separator based on parameters including weight of sand and pressure drop ([0094-00105]), opening and closing the outlet valves as typical usage of the system, modulating the valves.
Gilmore teaches an automated sand dump system which removes sand form a well system (abstract, [0002]), with first and second valves (Figure 1, valves 4, 5, 6, 7 and 8), pressure transducers determine integrity of the valves by monitoring pressure during and after valves are closed, alarm condition occurs if expected pressure/pressure drop is not detected, which ensures integrity of the valve and valve seals ([0014-0016]). 
Elmer teaches control of a separator after a wellhead (abstract), and a technique for monitoring dump valve condition relates to monitoring for the presence of material flowing through dump cycles, where if the separator measures material when not in the separator is not in use a leak is detected ([0169] detecting a leak in at least one of the one or more valves of one of the plurality of blowdown units based at least in part on: the weight of the sand that was measured). 
McAfee teaches a method and apparatus to allow high pressure pumping a fluid mixture of solid and/or abrasive particles with a liquid, and separating the fluid mixture, an embodiment includes timely cycling to flush valves to displace erosive solid and/or abrasive material (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilmore and Elmer’s leak detection, and McAffee’s flushing or attempt to correct the operation, into the combination of Johns and Malone as taught above, in order to allow for proper valve sealing, which extends the life of valves and improves efficiency, and to ensure integrity of the valve and valve seals (Gilmore [0014-0016]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777